67 N.Y.2d 683 (1986)
In the Matter of the Claim of Steven Cohen, Respondent. Blinder, Robinson & Company, Inc., Appellant; Lillian Roberts, as Commissioner of Labor, Respondent.
Court of Appeals of the State of New York.
Decided February 6, 1986.
Carl M. Kuntz for appellant.
Robert Abrams, Attorney-General (Frederick M. Paola of counsel), for Lillian Roberts, as Commissioner of Labor, respondent.
William F. Reynolds for Steven Cohen, respondent.
Concur: Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER, TITONE and HANCOCK, JR.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (112 AD2d 687). We add only that unlike Matter of 12 Cornelia St. (Ross) (56 N.Y.2d 895), the evidence here indicates the employer was able to exercise control over the activities of its salespersons beyond the requirements of applicable governmental regulation.